—Judgment, Supreme Court, New York County (George Daniels, J.), rendered April 29, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification.
Defendant was not entitled to be present during the court’s postverdict conference with a juror who had recognized a person seated in the courtroom with defendant’s family at which both counsel were present and as to which defendant’s input would not have been meaningful (see, People v Spotford, 85 NY2d 593; People v Mullen, 44 NY2d 1). Concur — Nardelli, J. P., Williams, Ellerin, Wallach and Saxe, JJ.